                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

BYRON WALKER,                                   §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §        Civil Action No. 7:17-cv-00168-O-BP
                                                §
KERWIN STEPHENS, et al.                         §
                                                §
       Defendants.                              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation

(the “FCR”) in this case. See June 21, 2018 FCR, ECF No. 60. Plaintiff Byron Walker filed timely

objections (ECF No. 61) on July 3, 2018.

       The Court conducts a de novo review of those portions of the FCR to which a party objects.

Anything the Plaintiff did not specifically object to is subject to plain error review. For the

following reasons, Plaintiff’s objections are OVERRULED and the Court ADOPTS the FCR

(ECF No. 60) as the findings and conclusions of the Court. Accordingly, the Court DISMISSES

this action with prejudice and DENIES Plaintiff Byron Walker’s Motion to Rule on the Pleadings

(ECF No. 54).

I.     BACKGROUND

       The following alleged facts are taken from the Magistrate Judge’s FCR (ECF No. 60)

unless otherwise noted.1 Plaintiff Byron Earl Walker (“Walker”), pro se, sued Defendants Kerwin

Stephens (“Stephens”), Stephens & Myers, LLP, and Sheryl Lee Walker (“Ms. Walker”) for



1
 The Magistrate Judge adopted the facts from Walker’s second amended complaint. Defendants do not
object to any facts.
violations of 42 U.S.C. § 1983, 18 U.S.C. § 1341, and 18 U.S.C. § 1343; unjust enrichment; and

conspiracy to commit fraud. Second Am. Compl. 1, ECF No. 47.

       This case originates in a contentious divorce proceeding between Walker and his former

spouse, Ms. Walker, in the 90th Judicial District Court of Young and Stephens County, Texas

(“the divorce case”). Id. at 2–3. Walker claims the Defendants, using fraud and perjury in their

actions in the divorce case, illegally deprived him of property in the judgment. Id. at 3. In

particular, he alleges the Defendants presented false testimony at the trial that cattle belonged to

the marital estate, which caused Walker’s award in the divorce to be substantially smaller because

the allegedly non-existent cattle were included in that award. Id. Walker alleges Judge Stephen

Bristow (“Judge Bristow”), the judge presiding over the divorce case, ruled that Walker’s oldest

son, Cord Walker, could not testify at the hearing to enter judgment about the cattle. Id. Walker

alleges the ruling was erroneous and that Judge Bristow entered it in Stephens’s favor so that

Stephens could be paid. Id. at 3–4. Walker appeared pro se at this hearing. Id. Walker alleges the

erroneous ruling was fraud upon the court perpetrated by Stephens and Ms. Walker. Id. at 4.

       Walker alleges that Stephens conspired with one or more state officials acting under color

of state law to deprive Walker of his civil rights. Id. at 7. At the beginning of the divorce case,

Judge Stephen Crawford (“Judge Crawford”) was the presiding judge. Id. Walker alleges that

Stephens, Ms. Walker’s attorney, hired an attorney named Michelle Delotto to blackmail or coerce

Judge Crawford to resign because of an alleged extramarital affair. Id. Walker claims Ms. Delotto

gave this information in a statement to the FBI in 2013. Id. Walker alleges this scheme allowed

Stephens to control the court because Stephens somehow selected Judge Crawford’s replacement,

Judge Bristow. Id. at 7–9. Walker alleges Judge Bristow ruled or took actions in Stephens’s favor

and against Walker in the divorce case, because Judge Bristow owed Stephens for obtaining his



                                                 2
position as judge. Id. at 9.

        Walker further alleges Stephens knew the marital estate owned no cattle because Stephens

had seen tax returns that were part of the evidence in the divorce case. Id. at 10. Walker claims

Stephens therefore knew Ms. Walker committed perjury in her testimony regarding the cattle. Id.

Walker also alleges Stephens knew Ms. Walker perjured herself regarding Walker’s physical abuse

of her. Id. Walker claims that Ms. Walker knowingly committed perjury because she had

knowledge of accounting, was involved in Walker’s business entities, and knew the cattle had been

sold prior to the relevant time in the divorce proceeding. Id. at 15–18.

        Walker argues that the statute of limitations does not apply to his claims because the

Defendants are engaged in ongoing fraud. Id. at 10. Walker claims a mediated settlement

agreement (“MSA”) signed by Walker and Ms. Walker in 2017 before Judge Jerry Ray (“Judge

Ray”) changed the divorce decree and allowed Stephens to collect his legal fees. Id. at 10–11.

Walker claims he signed the MSA under duress. Id. at 20. Walker also alleges that Stephens

defended Ms. Walker in a Bill of Review proceeding in the summer of 2016 and forced the sale of

220 acres of land in a 2017 proceeding before Judge Ray. Id. at 10–11. Walker claims Judge Ray

threatened Walker with imprisonment if he did not release a notice of lis pendens that Walker filed

concerning the land. Id. According to Walker, this leads to an inference that Judge Ray and

Stephens had ex parte communications about the lis pendens issue. Id. at 11. Walker argues this

shows there was fraudulent concealment on the part of Stephens in the 2017 sale of land. Id.

Walker also alleges Stephens was unjustly enriched by the sale of the land. Id. at 15. Walker

additionally accuses Stephens of violating mail and wire fraud statutes, 18 U.S.C. §§ 1341 and

1343, in an unspecified manner.

        Walker alleges a number of other problems that arose throughout the divorce case. For



                                                 3
example, his lawyer did not show up at the hearing to enter the divorce judgment, leaving Walker

without representation. Id. at 13–14. In November 2013, Walker filed a pro se motion to recuse

Judge Bristow. Id. at 14. Judge Monte Lawlis heard the motion to recuse, and Judge Bristow

recused himself an hour after the hearing. Id.

       Walker filed his original complaint on December 18, 2017. See Compl., ECF No. 1. He

amended his complaint on January 3, 2018. See Am. Compl., ECF No. 7. In his first amended

complaint, Walker sued the State of Texas; the 90th Judicial District Court; Young County, Texas;

Judge Bristow; Judge Ray; and Stephens for violations of the United States Constitution and the

Texas Constitution. Id. On January 16, 2018, Walker voluntarily dismissed Young County, Texas.

See ECF No. 22.

       On March 7, 2018, the Magistrate Judge entered a Findings, Conclusions, and

Recommendation that the State of Texas; the 90th Judicial District Court; Young County, Texas;

Judge Bristow; and Judge Ray be dismissed from the case with prejudice on grounds of immunity.

See Findings, ECF No. 32. The Magistrate Judge further recommended that the complaint against

Stephens be dismissed without prejudice pursuant to the statute of limitations, unless Walker filed

an amended complaint. Id. On March 22, 2018, this Court accepted the Findings, Conclusions, and

Recommendation, dismissing all Defendants but Stephens. See Order, ECF No. 41. On April 6,

2018, Walker filed a second amended complaint, titled “Second Amended Petition,” with leave of

the Court. Second Am. Compl., ECF No. 47. In that amended complaint he reasserted claims

against Stephens and added as Defendants the law firm of Stephens & Myers, LLP, and Ms.

Walker. Id. On April 25, 2018, Stephens, Stephens & Myers, LLP, and Ms. Walker filed a Motion

to Dismiss (ECF No. 51).




                                                 4
II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a) requires a claim for relief to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8

does not require detailed factual allegations, but “it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a plaintiff fails to satisfy

Rule 8(a), the defendant may file a motion to dismiss the plaintiff’s claims under Federal Rule of

Civil Procedure 12(b)(6) for “failure to state a claim upon which relief may be granted.” Fed. R.

Civ. P. 12(b)(6).

       To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

663 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

       In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court is not bound to accept legal

conclusions as true, and only a complaint that states a plausible claim for relief survives a motion

to dismiss. Iqbal, 556 U.S. at 678–79. When there are well-pleaded factual allegations, the Court


                                                  5
assumes their veracity and then determines whether they plausibly give rise to an entitlement to

relief. Id.

        “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice.” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir.

2011) (citations omitted); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007). A court may also consider documents that a defendant attaches to a motion to dismiss if

they are referred to in the plaintiff’s complaint and are central to the plaintiff’s claims. Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000).

        There exists a “well-established policy that the plaintiff be given every opportunity to state

a claim.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. City of

Pasadena, 561 F.2d 606, 608 (5th Cir. 1977)). It is federal policy to decide cases on the merits

rather than technicalities, and thus when possible the Fifth Circuit has recommended that suits be

dismissed without prejudice on Rule 12 motions. Great Plains Tr. Co., 313 F.3d at 329; Hines v.

Wainwright, 539 F.2d 433, 434 (5th Cir. 1976) (vacating and remanding a Rule 12(c) dismissal

with instructions to the district court to dismiss without, instead of with, prejudice). As a result,

courts generally allow plaintiffs at least one opportunity to amend following a Rule 12 dismissal

on the pleadings. Great Plains Tr. Co., 313 F.3d at 329; see In re Online Travel Co. (OTC) Hotel

Booking Antitrust Litig., 997 F. Supp. 2d 526, 548–49 (N.D. Tex. 2014) (Boyle, J.) (dismissing for

failure to state a claim without prejudice, as dismissing with prejudice would be “too harsh a

sanction”); Parker v. Allstate Ins. Co., No. 3:16-CV-00892-CWR-FKB, 2017 WL 4287912, at *1

(S.D. Miss. Sept. 27, 2017) (“It is well-established that plaintiffs who fail to meet their burden on

a motion for judgment on the pleadings and yet may still have a viable avenue to recover should


                                                  6
be granted leave to amend their complaint and make their best case.” (citation omitted)).

        A pro se plaintiff’s pleadings are liberally construed. Estelle v. Gamble, 429 U.S. 97, 106

(1976). A “pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Id. However, if the court determines that plaintiff has

pleaded his or her best case, a district court does not err in dismissing a pro se complaint with

prejudice. Jones v. Greninger, 188 F.3d 322, 326–27 (5th Cir. 1999) (citing Jacquez v. Procunier,

801 F.2d 789, 792 (5th Cir. 1986); Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998)).

III.    ANALYSIS

        As noted above, the Court conducts a de novo review of those portions of the FCR to which

a party objects. But any finding not specifically objected to is reviewed for plain error. Plaintiff

primarily argues that the Magistrate Judge’s ruling did not allow him to make his best case because

he was not allowed discovery. Pl.’s Obj. 7–12, ECF No. 61. The Court overrules that generalized

objection because the Magistrate Judge properly analyzed Plaintiff’s claims under the Rule

12(b)(6) standard—accepting Plaintiff’s well pleaded facts as true and viewing those facts in the

light most favorable to the Plaintiff. See Sonnier, 509 F.3d at 675. Under that standard, it is

unnecessary for Plaintiff to engage in discovery to make his best case against a motion to dismiss.2

        Plaintiff also provides a number of more specific objections3, arguing that (1) his legal

disability should toll any statutes of limitations; (2) he stated proper section 1983 and fraudulent

concealment claims; and (3) he adequately pleaded fraud. The Court reviews each in turn.


2
  The Court also overrules Plaintiff’s factual objections. Plaintiff pleaded the relevant facts and the
Magistrate Judge correctly construed those facts in the light most favorable to Plaintiff. Further, Plaintiff’s
only specific factual objection—that it is untrue he runs a company with 20 employees—was not material
to the Magistrate Judge’s findings. Pl.’s Obj. 8, ECF No. 61. Rather, that fact supplemented and “further
support[ed]” the Magistrate Judge’s conclusion. See Findings 11, ECF No. 60.
3
  Plaintiff’s Objections regarding Duress and Unjust Enrichment are not properly before the Court. Pl.’s
Obj. 9–10, ECF No. 61 The Magistrate Judge correctly refrained from ruling on these claims because
Plaintiff did not plead them in his second amended petition. Plaintiff admits that he “made an honest mistake

                                                      7
       A.      Legal Disability Defense

       Plaintiff objects to the Magistrate Judge’s finding that Plaintiff is under no legal disability

and therefore cannot toll statutes of limitation on that ground. Plaintiff primarily argues that

discovery would prove he is of unsound mind but also objects altogether to the Magistrate Judge’s

analysis on pages 10–12 of the FCR. Pl.’s Obj. 6, ECF No. 61.

       Under Texas law a person is “under a legal disability if the person is: (1) younger than 18

years of age, regardless of whether the person is married; or (2) of unsound mind.” TEX. CIV. PRAC.

& REM. CODE § 16.001. To be of “unsound mind” persons must be “persons non compos mentis,

mentally disabled persons, insane persons, and other persons who are mentally incompetent to care

for themselves or manage their property and financial affairs.” Hargraves v. Armco Foods, Inc.,

894 S.W.2d 546, 547 (Tex. App.—Austin 1995, no writ). The Magistrate Judge correctly stated

that “the purpose of Section 16.001 is to suspend the running of the statute of limitations for

persons who have no access to the courts, because persons under a legal disability are unable to

understand their legal rights or liabilities.” Findings 10, ECF No. 60 (citing Helton v. Clements,

832 F.2d 332, 336 (5th Cir. 1987)).

       Here, Plaintiff is not of unsound mind for purposes of section 16.001. Plaintiff is clearly

competent to care for himself. Notably, Plaintiff does not actually argue he is incompetent. Rather

he argues that he is depressed, suffers from post-traumatic stress disorder, and attends counseling

sessions. While those conditions are serious—and can certainly impact a person’s well-being—

Plaintiff does not explain how they render him legally incompetent. The Court agrees with the




in not making the same argument for unjust enrichment in his Second Amended Petition” and “Plaintiff
again made an honest mistake in not pleading the facts of the forced signing of the MSA in his Second
Amended Petition.” Id. at 10. Similarly, Plaintiff improperly requests the Court’s permission to take
depositions. Id. at 14. That request is not an objection.

                                                 8
Magistrate Judge. Plaintiff, who is representing himself in this case, certainly seems able to

understand his legal rights and liabilities.4 Accordingly, the Court overrules Plaintiff’s objections.

        B.      Section 1983 and Fraudulent Concealment Limitations

        Plaintiff objects to the Magistrate Judge’s ruling that Plaintiff did not file his section 1983

claim within the statute of limitations period and did not cure that deficiency with his second

amended complaint. Pl.’s Obj. 13, ECF No. 61. Plaintiff also incorporates his section 1983

limitations objection to object to the Magistrate Judge’s ruling on the fraudulent concealment

claim. Id. at 9. The Court previously adopted the Magistrate Judge’s recommendation to dismiss

Plaintiff’s section 1983 claim as barred by the statute of limitations. See Order, ECF No. 41; see

also Findings, ECF No. 32. Plaintiff’s objections do not explain—or attempt to explain—how his

second amended complaint cured the original deficiency. Likewise, Plaintiff’s section 1983

arguments do not support an objection to the Magistrate Judge’s findings on fraudulent

concealment—no matter if Plaintiff seeks to incorporate them to object on that claim. Having

reviewed this portion of the FCR de novo, the Court agrees that Plaintiff has not cured the original

deficiency. Accordingly, the Court overrules Plaintiff’s objections.

        C.      Rule 9(b) Fraud

        Plaintiff argues “[o]n [p]age 17, the Magistrate states that Defendant Ms. Walker did not

make the statement to me. That is simply not true.” Pl.’s Obj. 12, ECF No. 61. On page 17, the

Magistrate Judge found that Plaintiff had not plead facts adequate to satisfy the heightened Federal

Rule of Civil Procedure 9(b) pleading standard for fraud. See Findings 17, ECF No. 60. The

Magistrate Judge correctly stated the pleading standard. See Benchmark Electronics, Inc. v. J.M.



4
 Plaintiff argues that he has been suffering from his current condition for thirty years. If he is competent
now—after what his objections indicate have been the worst five years of his condition—it follows that he
has been competent for thirty years, absent some other assertion by Plaintiff. Pl.’s Obj. 3–6, ECF No. 61.

                                                     9
Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003). And Plaintiff’s factual objection—even if true—

cannot correct the legally deficient pleadings on the face of his second amended complaint.

Accordingly, the Court overrules Plaintiff’s objection.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff’s objections (ECF No. 61) should

be and are hereby OVERRULED. The District Judge reviewed the remaining proposed findings,

conclusions, and recommendations for plain error. Finding none, the undersigned District Judge is

of the opinion that the remaining Findings and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court. Accordingly, the FCR (ECF

No. 60) is ADOPTED, Plaintiff’s Motion to Rule on the Pleadings (ECF No. 54) is DENIED,

Defendant’s Motion to Dismiss (ECF No. 51) is GRANTED, and this action is hereby

DISMISSED with prejudice.

       SO ORDERED on this 25th day of March, 2019.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                                10
